DETAILED ACTION

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/154905 is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 USC § 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/154905, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1, 31 and 34 recite a method "performed by a computer processor executing instructions in tangible memory".  Claim 46 recites "a processor; and a memory medium coupled to the processor".  These claim elements are not adequately supported by the originally-filed disclosure of 14/154905.

Information Disclosure Statement
The listing of references in the specification (pp. 46–52) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 

Drawings
Figures 2–5, 8–10 and 12 are objected to because they contain text that is blurry, too small, and otherwise illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of the Claims
Examined herein: 1–46

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 31, 34, 44 and 46, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  None of the dependent claims remedies this deficiency, so they are likewise rejected.
Additionally, claim 24 recites "the appropriate RT-PCR or RNA sequencing testing procedure", which lacks sufficient antecedent basis.
Additionally, claims 24 and 25 do not particularly point out what kind of procedure is an "appropriate RT-PCR or RNA sequencing testing procedure".  Because "appropriate" is an imprecise term, it is unclear what kinds of procedures Applicant intends the claim to encompass.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–46 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.

Mathematical concepts recited in the claims include "computing and identifying changes in individual information contents of a potential donor and acceptor splice site pair, and one or more splicing regulatory sequences"; "computing a product of their respective information theory-based position weight matrices and a corresponding-binary matrix of a respective splice site sequence"; "computing the total information content, Ri,total, of a potential exon …"; "adding the gap surprisal of an exon whose length is the distance between the donor and acceptor pair"; and "comparing the Ri,total values of all potential mRNA splice isoforms of the wild-type gene and the same values after the wild-type gene sequence is mutated".
Steps of evaluating, analyzing or organizing information recited in the claims include "determin[ing] whether the mutation alters the abundance of the mRNA isoforms containing the exon".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 1, 31 and 34 recite the non-abstract elements of "a computer processor executing instructions in tangible memory" that implement the abstract idea.  Claim 46 recites the non-abstract elements of "a processor; and a memory medium coupled to the processor" that implements the abstract idea.  The claims do not describe any specific computational steps by which the computer 
Claims 1, 31, 34, 44 and 46 also recite the non-abstract elements of "graphically displaying each of the isoforms that are unchanged, newly formed, altered in abundance, or eliminated by the mutation"; i.e. displaying the results of the abstract idea.  Displaying the results of the abstract idea is quintessential insignificant extrasolution activity, which does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 22 recites the non-abstract element of "testing for the presence and abundance of the predicted isoforms by extracting mRNAs or proteins from at least one cell expressing said gene, [and] performing gene expression assays that detect the isoforms".  Adding the steps of extracting and quantifying mRNA or protein to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the steps of extracting and quantifying mRNA or protein does not impose any meaningful limits on how the extraction or quantification steps are performed.  The manner of extracting and quantifying a specific mRNA or protein is exactly the same, regardless of whether that mRNA or protein was chosen because of the claimed abstract idea, a different procedure for identifying potential splicing variants, some other gene expression analysis procedure, or just chosen arbitrarily.  Hence, this step constitutes insignificant extrasolution activity that merely gather the data on which the abstract idea operates.  It does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As also explained above, the generic steps of graphically displaying the results of the abstract idea, and of quantitative mRNA or protein assays, constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Furthermore, the specification states that the splice isoform validation assays were performed using commercially-available qPCR kits (p. 41, ll. 1–2).  Use of commercially-available technology to perform process steps indicates that those processes were well-understood, routine and conventional in the art prior to the time of invention, and such elements are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1–8, 11–14, 17, 18, 31–43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tahsin, et al. (Canadian Student Conference on Biomedical Computing and Engineering 2011); and Desmet, et al. (Nucleic Acids Research 2009)
With respect to claims 1 and 31, Tahsin teaches:
a.	computing the information contents of donor and acceptor splice sites, that together define a natural or mutated exon, as the dot product of an information-theory-based weight matrix                         
                            
                                
                                    R
                                
                                
                                    i
                                    w
                                
                            
                            
                                
                                    b
                                    ,
                                    l
                                
                            
                        
                     and a binary matrix                         
                            s
                            
                                
                                    b
                                    ,
                                    l
                                    ,
                                    j
                                
                            
                        
                     of the splice site sequence (top of p. 76)
b.	calculating the information content of the exon as the sum of the information content of the splice sites and a gap surprisal value (top of p. 76)
c.	comparing the calculated information content for multiple possible exons (bot. of p. 76; p. 77, Fig. 2), and determining whether a mutation at a splice site is likely to increase the abundance of a variant exon (top of p. 77); more abundant isoforms have higher information content, and the "fold differences [of the isoforms] are proportional to 2ΔRi(total)" (mid. of p. 76).
d.	graphically displaying each of the predicted isoforms (p. 77, Fig. 2).
Tahsin further teaches that this method is implemented using "a secure web server with two tier client-server architecture" (top of p. 76), which necessitates "a computer processor executing instructions in a tangible memory".

Relative to claim 1, claim 46 adds a step of "defining potential exons by selecting every combination of acceptor and donor splice sites …".  Tahsin teaches defining exons by selecting a donor and acceptor pair, and computing a gap surprisal value based on the length of the exon (i.e., the distance between the donor and the acceptor) (top of p. 76).
Tahsin does not teach "identifying changes in individual information contents of … one or more splicing regulatory sequences".
Desmet teaches "a tool to predict the effects of mutations on splicing signals or to identify splicing motifs in any human sequence" (Abstract).  Desmet further teaches that besides donor and acceptor sites, cis-acting elements (i.e., "splicing regulatory sequences") also affect the splicing of different isoforms (p. 10, mid. of col. 2), and teaches how to include the effects of such sequences in a method of analyzing splicing sequenced (p. 3 § "Matrices for splicing enhancers and silencers").
With respect to claims 2 and 35, Tahsin teaches that Ri,total is computed as claimed (mid. of p. 76).
With respect to claims 3, 6, 36 and 39, Tahsin teaches that the mutations can occur at cryptic or natural splice sites (Abstract; top of p. 76).  Moreover, claims 3–8 and 36–41 describe aspects of the gene being analyzed (i.e., the particular type of mutation in the gene and its consequent effect on splice variant abundance), which does not limit the claimed method nor any of its constituent steps.  In other words, the method still performs the same steps regardless of whether or not the mutation is "a leaky or partial splicing mutation" or "a paucimorphic or effectively null allele for a splicing mutation", and how much that mutation affects the relative abundance of the variant.  Hence, these "whereby" clauses do not carry weight sufficient to distinguish the claimed invention from the prior art.

With respect to claim 17, both Tahsin and Desmet teach that the method can be used to discover new splicing isoforms, and Tahsin teaches that the relative abundance of all isoforms can be calculated.
With respect to claim 18 describes aspects of the gene being analyzed (i.e. the information content of certain splicing regulatory sequences), which does not limit the claimed method nor any of its constituent steps.  In other words, the method still performs the same steps regardless of whether "all of the splicing regulatory sequences in an exon and adjacent intronic sequences are zero bits" or non-zero bits.  Hence, these "wherein" clauses do not carry weight sufficient to distinguish the claimed invention from the prior art.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Desmet, that splicing signals are also affected by cis-acting elements, and modified the method of Tahsin to include the information contribution to the isoform from mutations in cis-acting elements (i.e. splicing regulatory sequences).  Given that both Tahsin and Desmet are directed to analysis of the effects of mutations on alternative splicing, said practitioner would have readily predicted that the modification would successfully result in a method of determining the abundance of splicing isoforms, based in part on mutations in splicing regulatory sequences.  The inventions are therefore prima facie obvious.

are rejected under 35 U.S.C. 103 as being unpatentable over Tahsin and Desmet as applied to claim 1 above, and further in view of Kalari, et al. (In Silico Biology 2006).
Tahsin teaches a gap surprisal function based on a distribution of exon lengths (mid. of p. 76), but does not teach gap surprisal function that is specific for first or last exons.
Kalari teaches "a systematic comparison of exon-intron structure and GC content on all known genes in the human genome" (Abstract).  Kalari teaches that in this method, a "database was built to store all relevant information including the lengths of first, internal and last introns and exons for each gene" (p. 237 § "Methods").  Kalari teaches that "the first intron of a gene is significantly longer than other introns in the same gene" (Abstract).  
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Kalari — that first, internal, and last exons have different length distributions — and modified the method of Tahsin to use gap surprisal functions that are specific for first, internal, and last exons.  Given that the modification simply requires identifying first, internal and last exons — a procedure that Tahsin does already (mid. of p. 76) — and using the appropriate length probabilities in the gap surprisal function, said practitioner would have readily predicted that the modification would successfully result in a method of identifying alternative splicing of genes, based in part on a gap surprisal function that is specific for first, internal, and/or last exons.  The invention is therefore prima facie obvious.

Claims 15, 16 and 22–30 are rejected under 35 U.S.C. 103 as being unpatentable over Tahsin and Desmet as applied to claim 1 above, and further in view of Cantor, et al. (US 2009/0305237).
The combination of Tahsin and Desmet teaches assessing predictions about abundance levels of splicing level variants by extracting mRNA or protein from cells, but does not teach "determining the 
With respect to claims 15, 16 and 22, Cantor teaches that mRNA or protein in cells can be quantified by extracting the mRNA or protein from the cell and determining the sequence of the extracted biomolecule (0012–0014).  Performing RT-PCR is one of the elements of the quantification procedure (0039).  Cantor teaches that this method can be used to quantify splicing isoforms (0002–0004; 0065), and that it has numerous advantages for detection and quantification of nucleic acids and proteins (0024–0026).
All of claims 23–30 describe possible outcomes of the isoform prediction and validation steps; e.g. "predicted mutant isoforms are subsequently validated using the appropriate RT-PCR or RNA sequencing testing procedure".  They do not describe any limitations that give further meaning or purpose to the active steps already recited in the claims.  "A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 67 USPQ2d 1614 at 1620 (CAFC 2003); see also MPEP 2111.04 § I).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the biomolecule-quantification method of Cantor to quantify the splicing isoforms in the method of Tahsin and Desmet, because Cantor teaches that the quantification method has numerous advantages over other biomolecule quantification procedures.  Given that Cantor teaches that the method can be used to quantify relative amounts of splicing isoforms, said practitioner would have readily predicted that the prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631